Citation Nr: 0949053	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  07-15 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2006, a 
statement of the case was issued in February 2007, and a 
substantive appeal was received in April 2007.

The Veteran testified at a Board hearing in October 2009.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1. One of the Veteran's claimed in-service stressors has been 
corroborated by official service department records.

2. There is a medical diagnosis of PTSD related to a 
corroborated in-service stressor.


CONCLUSION OF LAW

PTSD was incurred as a result of active service. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

The evidence of record establishes that the Veteran has been 
diagnosed as having PTSD.  The Veteran contends that he has 
PTSD based on in-service stressors including several 
incidents; most significantly in this case, the Veteran has 
described witnessing a friend (whom the Veteran has 
identified by name) badly wounded when he was shot by a 
sniper in Vietnam.  The identified fellow serviceman was said 
to have been shot by a sniper while chasing a Vietnamese 
youth who had stolen his radio.  The Veteran originally 
testified that this occurred in or around July 1968.  The 
Veteran believed that the identified soldier was likely 
killed by the wounds, although research discussed below 
reveals that the identified serviceman survived the described 
incident.  The Board notes that an October 2008 private 
psychiatric examination report and a January 2009 VA 
psychiatric examination report competently and properly 
diagnose the Veteran with PTSD due to experiences during 
service in Vietnam, expressly including the incident of 
witnessing the sniper attack on his friend.

In this case, the record contains medical evidence 
establishing a current diagnosis of PTSD, which satisfies one 
requirement of 38 C.F.R. § 3.304.  Moreover, there is medical 
evidence linking the diagnosis of PTSD to the alleged in-
service stressors, insofar as the PTSD diagnosis has been 
clinically attributed to stressors he has consistently 
described from his military service in Vietnam; this 
satisfies the second criterion for establishing service 
connection.  The outcome of the case therefore turns on the 
requirement of credible supporting evidence of a service 
stressor(s).

The Board notes that the Veteran has not alleged, nor has the 
evidence shown, that he engaged in combat with the enemy.  
Thus, his assertions of a service stressor are not sufficient 
to establish its occurrence.  Rather, a service stressor must 
be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); 38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  The regulatory requirement 
for 'credible supporting evidence' means that 'the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.'  Dizoglio v. Brown, 
9 Vet. App. 163 (1996).

Service treatment records are absent any findings of 
complaints, treatment, or diagnosis of PTSD or any other 
psychiatric problem.  No references are made to the events 
the Veteran now describes as significant stressor events.  
However, the Board observes highly significant findings 
presented in the report of the Joint Services Records 
Research Center (JSRRC) (formerly known as CURR) solicited by 
the RO in this case.  The Veteran's credible testimony with 
regard to the occurrence of the sniper attack on the fellow 
serviceman he identified by name is corroborated by the JSRRC 
report.  The June 2008 JSRRC report shows that a serviceman 
with the same name as that identified by the Veteran was 
"seriously wounded when he was shot by an unknown Vietnamese 
individual while chasing a Vietnamese youth who had stolen 
his radio on August 18, 1968."  The JSRRC report further 
confirms that the identified wounded serviceman was based in 
the same headquarters as the 516th Personnel Service Company 
(516th PSC); the Veteran's service personnel records confirm 
that he was service with the 516th personnel company in 
Vietnam throughout August 1968.

The Board finds that the verified event in the JSRRC report 
is corroborative of the Veteran's testimony regarding this 
alleged in-service stressor event.  The Board observes that 
the RO has denied this claim, with a most recent 
readjudication in November 2008, on the basis of a finding 
that the Veteran could not have witnessed the alleged 
stressor event because the Veteran's service personnel 
records showed that he was not in Vietnam at the time of the 
verified event.  However, an April 2009 internal RO 
memorandum reflects that the RO discovered that it had been 
relying upon the service personnel records of a different 
veteran in error in making that determination.  The RO made 
efforts to obtain the correct service personnel records, 
which were received and associated with the claims file in 
April 2009.  Additionally, the Veteran submitted his own 
copies of his service personnel records during his hearing in 
October 2009.  The Board notes that both new sets of 
personnel records, the set obtained by VA through official 
channels and the set provided by the Veteran, clearly show 
that the Veteran was serving with the 516th PSC overseas in 
Vietnam in August 1968.

The RO never readjudicated the claim on the basis of the 
Veteran's correct service personnel records.  The Board is 
satisfied that the Veteran's correct service personnel 
records are now in the claims file and clearly confirm that 
he was serving in Vietnam in a location consistent with his 
credible testimony regarding witnessing the verified sniper 
attack on an identified fellow serviceman in August 1968.

After review of the record, the Board finds that the 
evidence, including service department records, reasonably 
corroborates the occurrence of the Veteran's claimed stressor 
of witnessing a sniper attack on an identified fellow 
serviceman.  The medical evidence shows that the Veteran is 
diagnosed with PTSD that has been clinically associated with 
the same corroborated stressor event in Vietnam, including in 
an October 2008 private psychiatric examination report and 
January 2009 VA psychiatric examination report.

The record presents no evidence to substantially contradict 
the findings discussed above.  The Board finds that the 
evidence in this case sufficiently supports the Veteran's 
claim, and service connection for PTSD is warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7.

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
Veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  The Board notes that an RO letter in June 2006 
informed the Veteran of the manner in which disability 
ratings and effective dates are assigned.  The RO will take 
such actions in the course of implementing this grant of 
service connection, and the Veteran may always file a timely 
notice of disagreement if he wishes to appeal from those 
downstream determinations. 


ORDER

Service connection for PTSD is warranted.  The appeal is 
granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


